Citation Nr: 0024442	
Decision Date: 09/14/00    Archive Date: 09/21/00

DOCKET NO.  98-00 346	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Counsel

INTRODUCTION

The appellant served on active duty from June 1968 to 
December 1968.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision from the 
Department of Veterans Affairs (VA) regional office, located 
in San Juan, Puerto Rico (RO).  


REMAND

Initially, the Board finds that the appellant's claim is well 
grounded, in that he has presented a plausible claim.  38 
U.S.C.A. § 5107(a) (West 1991).  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).  Pursuant to 38 U.S.C.A. § 5107(a) (West 
1991), the Board is obligated to assist the appellant in the 
development of his claim.  Upon a review of the record, the 
Board finds that all evidence necessary for adjudication of 
his claim has not been obtained.  

At a June 1999 VA psychiatric examination, the appellant 
indicated that he had been treated by a private psychiatrist, 
J. Infanzon, M.D., for about 2 years.  He added that Dr. 
Infanzon had died.  The appellant also informed the examiner 
that he had recently been treated by another private 
psychiatrist, H. Rivera, M.D.  The appellant also noted that 
he was currently taking certain prescribed medications, to 
include Mellaril, Valium, and Dalmane.  A treatment note 
dated in March 1997 and a medical certificate dated in 
December 1997, from H. O. Rivera-Gonzalez.  The Board is of 
the opinion that an attempt should be made to obtain the 
treatment records from Dr. Infanzon and Dr. Rivera.

In a claim for a permanent and total disability rating for 
pension purposes, the duty to assist includes identifying and 
assessing the level of disability resulting from each 
disability based on the appropriate Diagnostic Codes found in 
the VA's SCHEDULE FOR RATING DISABILITIES (SCHEDULE).  38 
C.F.R. Part 4 (1999); see also Brown v. Derwinski, 2 Vet. 
App. 444 (1992).  It is noted that the veteran has been 
diagnosed with disorders that have not been considered or 
rated by the RO in its determination of the issue of 
entitlement to a total and permanent disability rating for 
pension purposes, to include diabetes mellitus and a skin 
disorder. 

Accordingly, the case is REMANDED to the RO for the following 
development:

1.  The appellant should be requested to 
identify all sources of recent treatment 
received for his various nonservice-
connected disabilities, to include 
medical records associated with treatment 
from Dr. Infanzon (deceased), and Dr. H. 
O. Rivera-Gonzalez, and to furnish signed 
authorizations for release to the VA of 
private medical records in connection 
with each non-VA source he identifies.  
Copies of the medical records from all 
sources he identifies should then be 
requested.  All records obtained should 
be added to the claims folder.  

2.  The RO should also request the 
appellant to identify all disabilities 
which are interfering with his 
employability.  

3.  The RO should also review all the 
evidence received in conjunction with 
this remand in reference to the veteran's 
claim for a permanent and total 
disability rating for pension purposes 
and if any change in the ratings assigned 
in the June 2000 supplemental statement 
of the case is warranted by the new 
evidence, or if the veteran is found to 
have any ratable disability, not 
evaluated at that time, a new rating 
should be prepared to ensure that each of 
the veteran's disabilities has been 
assigned a rating under the SCHEDULE.  

4.  Following any other development 
deemed appropriate by the RO, the RO 
should re-adjudicate the issue of 
entitlement to a nonservice-connected 
pension benefits.  If the appellant does 
not meet the percentage requirements, a 
permanent and total evaluation for 
pension purposes should be considered 
under 38 C.F.R. § 3.321(b)(2) (1999).  If 
the decision as to the claim of 
entitlement to nonservice-connected 
pension benefits remains adverse to the 
appellant, he and his representative 
should be furnished a supplemental 
statement of the case.  The veteran 
should be afforded a reasonable period of 
time in which to respond.  Thereafter, 
the case should be returned to the Board.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1997) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the regional offices to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  No action is required by the veteran until he 
receives further notice; however, he may present additional 
evidence or argument while the case is in remand status at 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	JOY A. MCDONALD
	Acting Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).

